Upon consideration of the petition filed by Defendant on the 7th day of November 2003 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: "Denied by order of the Court in conference, this the 5th day of February 2004."
Upon consideration of the petition filed by Defendant on the 7th day of November 2003 in this matter for a writ of certiorari to review the order of the Superior Court, McDowell County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 5th day of February 2004."